Title: Saturday Septr. 20th.
From: Adams, John Quincy
To: 


       The enthusiasm of the People of Paris for the flying Globes is very great, several Propositions have been made from Persons, who to enjoy the honour of having been the first Travellers through the air, are willing to go up in them and run ten risques to one of breaking their necks: one of the queerest propositions, is the following one taken from the Journal de Paris of Yesterday.
       
        
         
          À Messieurs les Navigateurs Aérieus.
          Je partage avec vous Messieurs, le désir de voyager dans les airs, et je crois devoir vous faire part de la premiere idée que m’a fait naitre l’elevation du Globe Aérostatique au Champ de Mars. Je desirerois en qualité d’Amateur des Beaux Arts que la grace de la machine fut jointe à la facilité des mouvemens, et à la sureté du voyageur; cela m’a fait croire que la forme la plus heureuse seroit celle du Cheval Pegasse, d’une grandeur beaucoup plus forte, sans doute que Nature.
          Son corps servirait de recipient au gaz; sa tête, les crins en avant, feroit l’office de la proue; ses ailes modereraient l’elevation et determineroient la vitesse; sa queue seroit le gouvernail; et les quatre pieds, dans l’attitude d’un cheval qui galope, chargés dans leurs extrémités d’un corps pesant, proportionné au reste de la machine, serviroient de lest, et assuréroient au Cavalier Aérien une attitude constante. Tout seroit construit avec une legere carcasse de baleine recouverte d’un taffetas enduit de gomme élastique.
          On dévine aisément la place d’une soupape qui s’ouvrant à la volonté du Navigateur, laisseroit echapper promptement, par le rapprochement de ses genoux, une portion du gaz et tempereroit la legerete du Cheval dans le cas ou il voudroit s’emporter par de lá les nués.
          Je joins ici un Croquis de mon idee
          J’ai l’honneur d’être &c. περσηΪθ.
          
           Note des Redacteurs
          
          Ayant reçu, de la part de l’Amateur, la planche gravée, nous avons cru faire plaisir à nos Souscripteurs, en eu faisant tirer le nombre d’exemplaires suffisant pour joindre à chaque feuille de ce Journal.”
         
        
       
       This is nearly a Copy of the print which was with the Journal de Paris.
       As this discovery is a very important one, it is worth while to collect every good thing that has any Relation to it, the following are some verses upon the Subject, also printed in the Journal de Paris of yesterday.
       
        Les Prodiges des Sciences et des Arts.
       
       Yesterday a ballon Aërostatique, was sent up from Versailles, the following is the account given of it in the Journal de Paris of this day.
       
        
         
          “L’experience dont nous avons parlé dans nôtre feuille d’avant hier a été faite hier dans la premiere Cour du Chateau de Versailles, au milieu d’un concours prodigieux de Spectateurs. On tira une premiere boite à une heure aprés midi, pour annoncer le moment de l’introduction du gaz dans la Machine; une seconde boite indiqua celui ou elle fut remplie, sous les ordres de M de Montgolfier. Cette operation dura dix minutes ou environ. Une troisieme boite annonça l’instant ou l’on coupa les cordes qui la retenaient pour la livrer à elle même. Elle s’enleva aussitôt, et produisit sur tous les spectateurs une espece d’admiration par son volume imposant. On avoit attaché à la partie inferieure de ce Ballon, un panier d’osier, dans lequel etoient un mouton un canard et un coq, et au dessous, un barometre. L’ascension de cette machine paroit avoir été d’environ deux cent toises; le vent d’ouest l’a forcé à prendre un cours horisontal qui a dure vingt-sept secondes, aprés quoi elle a commence à decliner plus sensiblement, et a fini par tomber dans le bois de Vaucresson, au lieu appellé le Carrefour-Maréchal, distant d’une demi lieue du point de son depart. M. Pilatre de Rozier, y est arrivé le premier; il a trouvé le Ballon separé du panier ou etoient les animaux par un amas de bois coupé. Le mouton mangeoit dans sa cage; le canard et le coq paroissoient n’avoir point souffert, et le baromêtre etoit renversé sans fracture.”
         
        
       
      